Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been previously presented.
	Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments on pages 2-6, filed on 11/13/21, have been fully considered but they are not persuasive. Applicant notes, on page 2, that Claims 1-20 are pending and have been rejected. Applicants asserts, on page 2, that the present invention is new, non-obvious and useful, and requests prompt consideration and allowance of the claims.
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 2, that claims 1, 4, 5, 9, 12, 13, 17, and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over George et al. (US Patent Application Pub. No. 2019/0034963, hereinafter "George") in view of Silberman et al. (US Patent No. 10,402,723, hereinafter "Silberman") and in view of Zhou et al. (US Patent Application Pub. No. 2016/0132892, hereinafter "Zhou"), claims 2, 3, 6, 10, 11, 14, 18, and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over George in view of Silberman, in view of Zhou, and in further view of Liu (US Patent Application Pub. No. 2019/0325081, hereinafter "Liu"), and claims 7, 8, 15, and 16 
	Applicant argues, on pages 2-5, that George, Silberman, and Zhou, alone or in combination, does not teach or suggest the limitations of claim 1.
	Claim Interpretation: 
	Regarding claim interpretation as related to, “during a first training phase, training a first model... during a second training phase, training a second model...,” the Examiner notes the limitations require training a model during a training phase and describe the model. For example, regarding: 
	“during a first training phase, training a first model which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction;” 
	The limitation comprises training a [first] model during a [first] training phase, wherein, “a first training phase,” is interpreted as a label or modifier (carrying little or no patentable weight) describing the training associated with the [first] model, and the language in bold, above, describes the intended use/intended functional result of the [first] model. The limitation requires training a [first] model during a [first] training phase, wherein the limitation does not provide a defined scope of what the training of the [first] model comprises, and the limitation does not provide a defined scope of what the [first] training phase comprises. 
	Similarly, regarding claim interpretation as related to: 
	“during a second training phase, training a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction;” 
	The limitation comprises training a [second] model during a [second] training phase, wherein, “a second training phase,” is interpreted as a label or modifier (carrying little or no patentable weight) describing the training associated with the [second] model, and the language in bold, above, describes the intended use/intended functional result of the [second] model. The limitation requires training a [second] model during a [second] training phase, wherein the limitation does not provide a defined scope of what the training of the [second] model comprises, and the limitation does not provide a defined scope of what the [second] training phase comprises.
	As discussed above, the Examiner notes 
	Additionally regarding claim interpretation as related to:
	“during an inference phase: 
		given a chain of interactions and associated metadata of each interaction, computing an initial estimated customer satisfaction score for each interaction in the chain of interactions using the first model; 
		beginning with a second interaction in the given chain of interactions and associated metadata of each interaction, computing a refined estimated customer satisfaction score for each interaction in the chain of interactions using the second model; 
		combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions; and 
		outputting the combined customer satisfaction score.” 
	The language of, “during an inference phase,” is interpreted as a label or modifier for the claimed functions being performed during system/method operation (i.e., operation of the model(s)). Additionally, as discussed above, any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see In re Harza, 274 F.2d 669, 124 USPO 378 (CCPA 1960); see also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see also MPEP 2144.04). As such, prior art that teaches or suggests the claimed functions during system/method operation (i.e., operation of the model(s)) teaches or suggests the limitations.
	Applicant Arguments:
	Applicant argues, on page 3, that (emphasis added), “George describes only one model and one training phase, and does not describe the use of two training phases or models each model producing a score. George merely refines a machine learning model by including additional information regarding correlations between attributes.” The Examiner notes refining a machine learning model may be interpreted as a second training phase. Additionally, the Examiner notes the discussion of the disclosure of George on pages 3-12 of the Office Action dated 6/23/21 applies here, as well. 
	George discloses:
	during a first training phase, training a first model 
	[the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) (0064);
	[a first model] which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction; 
	[the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined (0064; see also 0132, 0134 indicating the use of a plurality of models); the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0040); The path of interactions includes a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions... a visualization of an interaction path and associated sentiment scores (0077, Figs. 3A-3E; see also 0104)] The Examiner interprets a path of interactions including a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions as comprising a path of types of interactions/communications (i.e., interaction/communication channels) and associated sentiment scores. The Examiner interprets analytics information for a given interaction and behavioral or descriptive information for the given interaction as corresponding to a processed text of a given interaction and metadata associated with the given interaction. The disclosure describes generating a model using machine learning, utilizing training data including interactions and associated interaction information, identifying behavioral or descriptive information for given interactions from analytics information, and calculating a score indicative of positive or negative user sentiment with respect to a given interaction, wherein a path of interactions includes a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions. The Examiner interprets calculating or otherwise determining a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction as corresponding to predicting an initial estimated customer satisfaction score for the given interaction. The Examiner interprets the disclosure as teaching or suggesting [a first model] which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction.
	during a second training phase, training a second [model or algorithm]... 
	[Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions. Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment. (0064; see also 0132, 0134 indicating the use of a plurality of models)] The Examiner interprets generating algorithms and/or training a machine learning model as training a model, and interprets training a machine learning model and refining the model and algorithms as corresponding to a plurality of training phases. The Examiner notes, while George only explicitly teaches using training data to generate a single machine learning model, George teaches using training data to generate a plurality of algorithms, and notes that, “A cloud-computing model can also expose various service models...A cloud-computing model can also be deployed using different deployment models (0132; see also 0134 discussing processes comprising a plurality of digital models), which teaches or suggests a system and method comprising a plurality of models and a plurality of training phases.
	Additionally, the disclosure of Silberman, discussed on pages 12-15 of the Office Action dated 6/23/21 applies here, as well. Silberman discloses a plurality of models and a plurality of training phases:
	during a first training phase, training a first model...during a second training phase, training a second model...
	[obtaining, with one or more processors, a first training dataset, wherein: the first training dataset comprises a plurality of subject-entity records...training, with one or more processors, a first machine-learning model on the first training dataset by adjusting parameters of the first machine-learning model to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events in the time-series given prior events in the time-series and given attributes of subject entities among the first population... forming, with one or more processors, virtual subject-entity records by appending the set of candidate action sequences to time-series of at least some of the subject-entity records, wherein: a given subset of the virtual subject-entity records includes a plurality of virtual-subject entity records that each include at least part of a time-series from the same subject-event record in the first training dataset, and at least some of the plurality of virtual-subject entity records in the given subset each have a different member of the set of candidate action sequences appended to the at least part of the time-series from the same subject-event record in the first training dataset; forming, with one or more processors, a second training dataset by: predicting responses of the subject entities to at least some of the set of candidate action sequences with the trained first machine-learning model based on the virtual subject-entity records; and associating subject entities or attributes thereof with corresponding predicted responses in the second training dataset; training, with one or more processors, a second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function that indicates an accuracy of the second machine-learning model in predicting the predicted responses in the second training set given attributes of subject entities corresponding to the predicted responses; and storing, with one or more processors, the adjusted parameters of the trained second machine-learning model in memory (col. 1 line 48 – col. 2 line 34); different models may be trained on different segments of the population defined according to these attributes (col. 4 lines 48-50); the net-response controller 12 is operative to train models that account for the above-described dynamic path dependency behavior of an environment in which actions selected by the model are taken, in some cases under uncertainty, and in some cases, with stochastic responses from the environment (col. 5 lines 35-40); each of the subject entity records may include a timeseries of events experienced by the corresponding subject entity, such as person, robot, or datacenter (col. 6 lines 10-12); the net-response controller 12 may train a first model based on the subject-entity records (col. 8 lines 8-9)] As described by Silberman, different models may be trained according to attributes; models may be trained to account for dynamic path dependency behavior of an environment; and a model may be trained based on subject-entity records, which may include a timeseries of events experienced by the corresponding subject entity, such as person, robot, or datacenter. The Examiner interprets events experienced by the corresponding subject entity, such as person, robot, or datacenter as comprising interactions (i.e., communication) between a person and a datacenter (i.e., a call center). The Examiner interprets the disclosure of Silberman as related to a first training dataset, training a first machine-learning model on the first training dataset by adjusting parameters of the first machine-learning model to optimize a first objective function as corresponding to training a first model during a first training phase. The Examiner interprets the disclosure of Silberman as related to training a second machine-learning model on the second training dataset to optimize a second objective function as corresponding to training a second model during a second training phase.
	To provide additional context to the disclosure of Silberman as related to the field of customer-relationship management and applying machine learning models to a timeseries of events to determine scores associated with the events, Silberman also discloses: records describing histories of events experienced or potentially experienced by subjects are stored in the subject-entity record repository 14 in subject-entity records (col. 6 lines 59-62); the attributes may include attributes of people...the attributes may include attributes of a datacenter (col. 7 lines 1-12); the subject entity records may include a timeseries of events experienced by the corresponding subject entity, such as person, robot, or datacenter in the context of a customer-relationship management (CRM) system (see col. 6 lines 10-23); the model outputs these likelihood-scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (col. 3 33-39); events may be associated with a confidence score indicative of a confidence that the event occurred or was experienced by the respective subject entity (col. 7 lines 30-33); In some embodiments, an intermediary computer system may select an action based upon these scores (col. 10 1-12)]
	As such, regarding Applicant’s argument that cited prior art describes only one model and one training phase, and does not describe the use of two training phases or models each model producing a score, the combination of George and Silberman clearly teaches or suggests the use of two training phases and two models, and the use of two training phases or models each model producing a score.
	Applicant continues by arguing, on page 3 (emphasis added):
	“Beyond its lack of two training phases, George does not use the specific input of each training phase as claimed, as discussed more below. Claim 1 requires the first training phase to use "processed text of a given interaction and metadata associated with the given interaction" whereas the second training phase requires "processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions": these are two different training phases, and none of the cited prior art describes two different training phases, each producing a model using different input. George merely discloses the use of interactions and associated interaction information (e.g. "attributes"). George para. [0026] describes an attribute as "a feature or characteristic indicative of a positive or negative experience of a user". This does not include the specific input, such as metadata or the metadata of an immediately preceding interaction in a given chain of interactions as claimed. This does not describe two different training phases, each producing a model using different input.”
	
	The Examiner respectfully disagrees. As related to Applicant’s arguments that cited prior art lacks two training phases and does not use the specific input of each training phase as claimed, none of the cited prior art describes two different training phases, each producing a model using different input, and cited prior art does not include the specific input, such as metadata or the metadata of an immediately preceding interaction in a given chain of interactions as claimed, and cited prior art does not describe two different training phases, each producing a model using different input the discussion above applies here, as well. 
	As related to Applicant’s argument that Claim 1 requires the first training phase to use "processed text of a given interaction and metadata associated with the given interaction" whereas the second training phase requires "processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions," the Examiner notes that, as discussed above, Claim 1 does not require the first training phase to use, "processed text of a given interaction and metadata associated with the given interaction," and the second training phase does not require, "processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions." As discussed above as related to claim interpretation, “during a first training phase, training a first model... during a second training phase, training a second model...,” the Examiner notes the limitations require training a model during a [first/second] training phase and subsequent elements of the limitations describe the intended use/intended functional result of the models. 
	For example, regarding: 
	“during a first training phase, training a first model which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction;” 
	The limitation comprises training a [first] model during a [first] training phase, wherein, “a first training phase,” is interpreted as a label or modifier (carrying little or no patentable weight) describing the training associated with the [first] model, and the language in bold, above, describes the intended use/intended functional result of the [first] model. The limitation requires training a [first] model during a [first] training phase, wherein the limitation does not provide a defined scope of what the training of the [first] model comprises, and the limitation does not provide a defined scope of what the [first] training phase comprises. 
	Similarly, regarding claim interpretation as related to: 
	“during a second training phase, training a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction;” 
	The limitation comprises training a [second] model during a [second] training phase, wherein, “a second training phase,” is interpreted as a label or modifier (carrying little or no patentable weight) describing the training associated with the [second] model, and the language in bold, above, describes the intended use/intended functional result of the [second] model. The limitation requires training a [second] model during a [second] training phase, wherein the limitation does not provide a defined scope of what the training of the [second] model comprises, and the limitation does not provide a defined scope of what the [second] training phase comprises.
	Additionally regarding Applicant’s arguments as related to cited prior art not using the specific input of each training phase as claimed, that Claim 1 requires the first training phase to use "processed text of a given interaction and metadata associated with the given interaction" whereas the second training phase requires "processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions," two different training phases, each producing a model using different input, that cited prior art does not include the specific input, such as metadata or the metadata of an immediately preceding interaction in a given chain of interactions as claimed, and that cited prior art does not describe two different training phases, each producing a model using different input, the Examiner notes the claim limitations do not recite any input associated with the first or second training phases. The claim limitations do not recite using the specific input of each training phase, the claim limitations do not recite that Claim 1 requires the first training phase to use "processed text of a given interaction and metadata associated with the given interaction," the claim limitations do not recite that Claim 1 requires the second training phase requires "processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions," the claim limitations do not recite two different training phases, each producing a model using different input, the claim limitations do not recite specific input, such as metadata or the metadata of an immediately preceding interaction in a given chain of interactions, and the claim limitations do not recite two different training phases, each producing a model using different input. The claim limitations do not recite any input associated with the first or second training phases. As discussed above, the limitations require training a first/second model during a first/second training phase, wherein the limitations do not provide a defined scope of what the training of the first/second model comprises, and the limitations do not provide a defined scope of what the first/second training phases comprise.
	The Examiner notes the discussion of the disclosure of prior art, above, applies to the elements associated with Applicant’s arguments.
	Applicant continues by arguing, on pages 3-4 (emphasis added):
	On page 5-6 of the Office Action, the Examiner cites to George paras. [0120], [0037], and [0052] to teach the claim 1 limitation of a second model that "given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction." George para. [0037] describes analyzing multiple interactions separately, but not using more than one interaction, together, to train a model. George para. [0052] describes that attributes may include a deviation from a common (customer journey) path of interactions, and can detect links between different interactions forming a sequence, but does not describe using this sequence as input to a model. George para. [0120] describes identifying various attributes of a plurality of interactions including duration between interactions (not metadata of other interactions). George para. [0122] describes analyzing the attributes to determine a sentiment score. None of this describes the specific input for a second model.


	Regarding, “a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction;” the cited prior art teaches or suggests a first and second model and a corresponding first and second training phase, as discussed above.
	Additionally, George discloses:
	[the journey mapping system identifies and analyzes attributes (e.g., behavioral and descriptive data signals) of the interactions to determine a sentiment score for different types of interactions that make up the path of interactions (0014); the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined (0064; see also 0132, 0134 indicating the use of a plurality of models); the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0040); The path of interactions includes a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions... a visualization of an interaction path and associated sentiment scores (0077, Figs. 3A-3E; see also 0104); Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions. Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064; see also 0132, 0134 indicating the use of a plurality of models)] The Examiner interprets generating algorithms and/or training a machine learning model as training a model, and interprets training a machine learning model and refining the model and algorithms as corresponding to a plurality of training phases. The Examiner interprets analytics information for a given interaction and behavioral or descriptive information for the given interaction as corresponding to a processed text of a given interaction and metadata associated with the given interaction. The Examiner interprets refining the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment as corresponding to a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions. The Examiner interprets a path of interactions including a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions as comprising a path of types of interactions/communications (i.e., interaction/communication channels) and associated sentiment scores. The Examiner interprets analytics information for a given interaction and behavioral or descriptive information for the given interaction as corresponding to a processed text of a given interaction and metadata associated with the given interaction. The disclosure describes generating a model using machine learning, utilizing training data including interactions and associated interaction information, identifying behavioral or descriptive information for given interactions from analytics information, and calculating a score indicative of positive or negative user sentiment with respect to a given interaction, wherein a path of interactions includes a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions. The Examiner interprets calculating or otherwise determining a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction as corresponding to predicting an initial estimated customer satisfaction score for the given interaction. The Examiner interprets the disclosure as teaching or suggesting a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction.
	Additionally, as discussed above, to provide additional context to the disclosure of Silberman as related to the field of customer-relationship management and applying machine learning models to a timeseries of events to determine scores associated with the events, Silberman also discloses: records describing histories of events experienced or potentially experienced by subjects are stored in the subject-entity record repository 14 in subject-entity records (col. 6 lines 59-62); the attributes may include attributes of people...the attributes may include attributes of a datacenter (col. 7 lines 1-12); the subject entity records may include a timeseries of events experienced by the corresponding subject entity, such as person, robot, or datacenter in the context of a customer-relationship management (CRM) system (see col. 6 lines 10-23); the model outputs these likelihood-scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (col. 3 33-39); events may be associated with a confidence score indicative of a confidence that the event occurred or was experienced by the respective subject entity (col. 7 lines 30-33); In some embodiments, an intermediary computer system may select an action based upon these scores (col. 10 1-12)] The Examiner interprets the disclosure as teaching or suggesting a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction.
	Regarding Applicant’s arguments as related to cited prior art not using more than one interaction, together, to train a model, the discussion above as related to the disclosure of prior art and as related to the claim not providing a defined scope of what the training of the first/second model comprises, and the limitations not providing a defined scope of what the first/second training phases comprise applies here, as well. The limitations do not recite using more than one interaction, together, to train a model.
	While the claim limitations do not recite any input associated with the first or second training phases or the first or second models and the limitations do not recite using more than one interaction, together, to train a model, Silberman clearly describes model output comprising scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (col. 3 33-39). While not recited as required by the claims, as related to Applicant’s arguments, the cited prior art clearly teaches or suggests a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction, using more than one interaction, together, to train a model, using input to train a model, and model output responsive to input.
	Applicant continues by arguing, on page 4 (emphasis added):	
	George as described in para. [0122] analyzes combinations or sets (e.g. "analyzing an Nth set of attributes) of attributes based on a number of types of interactions. Therefore, as disclosed in George para. [0123], a sentiment score (which the Examiner asserts as the customer satisfaction score) is determined for each type of interaction of the plurality of interactions. The types of interactions refer to a defined interaction of a particular type, see George para. [0025]. For example, a type of interaction refers to, for example, delivering a video, registering an account, etc., see para. [0025]. George therefore determines a sentiment score by analyzing a set of attributes that belong to a type of interaction. For example, the set of attributes which relate to the interaction type of "delivering a video" are analyzed for a sentiment score. 
	In contrast, the currently claimed invention determines a customer satisfaction score for each interaction of a chain of interactions. The chain of interactions is not a type of interaction, but a consecutively linked "chain" of interactions. For example, as disclosed in para. [0069] of the Application as filed, a chain may have "(3) interactions, two consecutive phone calls followed by an email". According to George, even though these may have shared attributes, these would fall under two different "types" of interactions ("phone" and "email") and would be provided a sentiment score for each accordingly. This is fundamentally different from the invention as claimed and cannot teach the specific use of the processed text and associated metadata of an immediately preceding interaction in a given chain of interactions. George fundamentally lacks any chain of interactions but uses types of interactions to determine a sentiment score. Therefore, George cannot teach the claim 1 limitation as George does not predict a customer satisfaction score for an interaction from a chain of interactions as claimed. 

	The discussion of the disclosure of prior art above applies here, as well.
	Regarding Applicant’s argument that, “According to George, even though these may have shared attributes, these would fall under two different "types" of interactions ("phone" and "email") and would be provided a sentiment score for each accordingly. This is fundamentally different from the invention as claimed and cannot teach the specific use of the processed text and associated metadata of an immediately preceding interaction in a given chain of interactions. George fundamentally lacks any chain of interactions but uses types of interactions to determine a sentiment score. Therefore, George cannot teach the claim 1 limitation as George does not predict a customer satisfaction score for an interaction from a chain of interactions as claimed,”, in addition to the disclosure of cited prior art above, George discloses:
	during a first training phase, training a first model
	[the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined (0064); 
	[a first model] which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction;
	[Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions. Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment. (0064; see also 0132, 0134 indicating the use of a plurality of models); the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0040)] The Examiner interprets analytics information for a given interaction and behavioral or descriptive information for the given interaction as corresponding to a processed text of a given interaction and metadata associated with the given interaction. The disclosure describes identifying descriptive information for a given interaction and calculating or otherwise determining a sentiment score (i.e., a customer satisfaction score) for the user indicative of a positive or negative sentiment with respect to the given interaction, generating a model using training data including interactions and associated interaction information for which sentiment has been accurately determined, generating algorithms and/or training a machine learning model that accurately determines sentiment scores for subsequently tracked interactions, and refining the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment. The Examiner interprets the disclosure as teaching or suggesting a first model which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction.
	Additionally, as related to Applicant’s arguments that the currently claimed invention determines a customer satisfaction score for each interaction of a chain of interactions:
	during a second training phase, training a second model
	The combination of George and Silberman clearly teaches or suggests the use of two training phases and two models, and the use of two training phases or models each model producing a score, as discussed above.
 	George further discloses:
	[a second model] which, given a processed text of a given interaction and metadata associated with the given interaction, 
	[the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined (0064; see also 0132, 0134 indicating the use of a plurality of models); the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0040)] The Examiner interprets analytics information for a given interaction and behavioral or descriptive information for the given interaction as corresponding to a processed text of a given interaction and metadata associated with the given interaction.
	processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, 
	[generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064); The method 500 starts by identifying 510 attributes for a plurality of interactions (e.g., online user interactions)... the journey mapping system 108 identifies predefined signals based on analytics data collected for the plurality of interactions... the journey mapping system 108 identifies attributes including predefined signals based on user behavioral data associated with detected user actions in connection with each of the plurality of interactions... identify a variety of attributes including, for example, text associated with an interaction, survey results, detected user inputs, sequences of user inputs, duration of the interaction, duration between interactions, subsequent and/or previous interactions, etc. (0120; see also 0037, 0052); The path of interactions includes a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions... a visualization of an interaction path and associated sentiment scores (0077, Figs. 3A-3E; see also 0104)] The Examiner interprets a path of interactions including a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions as comprising a path of types of interactions/communications (i.e., interaction/communication channels) and associated sentiment scores. The Examiner interprets the disclosure as related to a path of interactions including a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions, identifying attributes for a plurality of interactions, analytics data collected for the plurality of interactions, attributes including predefined signals based on user behavioral data associated with detected user actions in connection with each of the plurality of interactions, and identifying a variety of attributes including, for example, text associated with an interaction, survey results, detected user inputs, sequences of user inputs, duration of the interaction, duration between interactions, subsequent and/or previous interactions, etc. as corresponding to processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions.
	predicts a refined estimated customer satisfaction score for the given interaction;
	[generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064); the sentiment manager 206 eliminates or otherwise minimizes the effect of outliers (e.g., outlying sentiment scores). In particular, where a small percentage of sentiment scores fall outside the range of a predefined percentage (e.g., 50%, 75%, 90%) or a predefined deviation from a distribution of the determined sentiment scores, the sentiment manager 206 can discard or otherwise exclude the sentiment scores that fall outside the predefined percentage or deviation. In this way, the sentiment manager 206 can provide a range of sentiment scores that accurately reflects user sentiment without getting thrown off by experimental error or individual user variability (0066)] The Examiner interprets refining the model and algorithms and eliminating or otherwise minimizing the effect of outliers as predicting a refined sentiment score for the interaction. While a refined model may be interpreted as a different model from the first model, and refining the model and algorithms over time to reflect additional information about correlations between identified attributes and user sentiment may arguably be interpreted as training a second model during a second training phase, the Examiner notes the combination of George and Silberman clearly teaches or suggests the use of two training phases and two models, and the use of two training phases or models each model producing a score, as discussed above.
	Particularly regarding Applicant’s arguments as related to the currently claimed invention determines a customer satisfaction score for each interaction of a chain of interactions, in contrast to the disclosure of George, George further discloses:
	[the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0040; see also 0064); generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064); The path of interactions includes a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions...a visualization of an interaction path and associated sentiment scores (0077, Figs. 3A-3E; see also 0104)] As acknowledged by Applicant, “George therefore determines a sentiment score by analyzing a set of attributes that belong to a type of interaction,” (see Applicant’s arguments, page 4), and “According to George, even though these may have shared attributes, these would fall under two different "types" of interactions ("phone" and "email") and would be provided a sentiment score for each accordingly,” (see Applicant’s arguments, page 4). The Examiner interprets the types of interactions as comprising the communication channel associated with the interaction. The Examiner interprets a path of interactions including a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions as comprising a path of types of interactions/communications (i.e., interaction/communication channels) and associated sentiment scores. 
	The disclosure describes generating the model using a machine learning utilizing training data including interactions and associated interaction information for which sentiment has been accurately determined calculating a score indicative of positive or negative user sentiment with respect to a given interaction from the analytics information for a given interaction and behavioral or descriptive information for the given interaction [i.e., a second model which, given a processed text of a given interaction and metadata associated with the given interaction], generating algorithms and/or training a machine learning model that accurately determines sentiment scores for subsequently tracked interactions, identifying attributes for a plurality of interactions, identifying predefined signals based on analytics data collected for the plurality of interactions, identifying attributes including predefined signals based on user behavioral data associated with detected user actions in connection with each of the plurality of interactions, identifying a variety of attributes including, for example, text associated with an interaction, survey results, detected user inputs, sequences of user inputs, duration of the interaction, duration between interactions, subsequent and/or previous interactions, etc., a path of interactions including a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions, and a visualization of an interaction path and associated sentiment scores [i.e., processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions], and generating algorithms and/or training a machine learning model that accurately determines sentiment scores for subsequently tracked interactions, refining the model and algorithms over time to reflect additional information about correlations between identified attributes and user sentiment,  eliminating or otherwise minimizing the effect of outliers (e.g., outlying sentiment scores), and discarding or otherwise excluding the sentiment scores that fall outside the predefined percentage or deviation [i.e., predicts a refined estimated customer satisfaction score for the given interaction]. The Examiner interprets the disclosure as teaching or suggesting a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction.
	Applicant continues by arguing, on pages 4-5 (emphasis added):
	On page 12 of the Office Action, the Examiner cites to Silberman col. 11. 62 - col. 2 1. 31 and col. 24, 11. 2-38 to teach the claim 1 limitations of "during a first training phase, training a first model... during a second training phase, training a second model", along with the specific input for this model. Silberman fails to teach or suggest two different training phases, each producing a model using different input Although Silberman as described in col. 11. 62 - col. 2 1. 31 trains a first and second machine learning model, Silberman does not teach or suggest different data for each model, or the specific input and output of each training phase or model as claimed, see above. Silberman trains the second model on prior events in a time-series and attributes of subject entities among the first population (e.g. from the first machine learning model), see col. 2 11. 1-2. None of the inputs are similar in any regard nor do they relate to interactions as claimed. The machine learning models of Silberman are fundamentally different models and therefore cannot teach the claim 1 limitations.
		Regarding Applicant’s argument as related to Silberman failing to teach or suggest two different training phases, each producing a model using different input, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). The Examiner notes the discussion of Applicant’s arguments, above, as related to cited prior art lacking two training phases and not using the specific input of each training phase as claimed, and the disclosure of prior art above applies here, as well. As discussed above, the combination of George and Silberman clearly teaches or suggests the use of two training phases and two models, and the use of two training phases or models each model producing a score, as discussed above. 
	Additionally, in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Silberman fails to teach or suggest two different training phases, each producing a model using different input, and Silberman does not teach or suggest the specific input and output of each training phase) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes the claim limitations do not recite two different training phases, each producing a model using different input, or the specific input and output of each training phase. The claim limitations do not recite any input associated with the first or second training phases. As discussed above, the limitations require training a first/second model during a first/second training phase, wherein the limitations do not provide a defined scope of what the training of the first/second model comprises, and the limitations do not provide a defined scope of what the first/second training phases comprise.	
	Regarding Applicant’s arguments that the machine learning models of Silberman are fundamentally different models and therefore cannot teach the claim 1 limitations, as discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 	Additionally, during examination, claims are given their broadest reasonable interpretation consistent with the specification (See In re Am. A cad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner notes prior art describing machine learning models in a manner which is fundamentally different from the disclosure of the instant specification does not necessarily distinguish the claimed invention from the cited prior art in that cited prior art is cited to address the broadest reasonable interpretation of the claims, not to address disclosed embodiments.
	Additionally, as discussed above, the combination of George and Silberman clearly teaches or suggests the use of two training phases and two models, and the use of two training phases or models each model producing a score, as discussed above. 	Additionally, as discussed above, to provide additional context to the disclosure of Silberman as related to the field of customer-relationship management and applying machine learning models to a timeseries of events to determine scores associated with the events, Silberman also discloses the model outputs these likelihood-scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (col. 3 33-39)]	 
	As such, as related to Applicant’s arguments that Silberman does not teach or suggest two different training phases, each producing a model using different input, different data for each model, or the specific input and output of each training phase or model as claimed, as discussed above, while the claim limitations do not recite any input associated with the first or second training phases or the first or second models, two different training phases, each producing a model using different input, or the specific input and output of each training phase, Silberman clearly describes model output comprising scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (col. 3 33-39). While not recited as required by the claims, as related to Applicant’s arguments, the cited prior art clearly teaches or suggests a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, predicts a refined estimated customer satisfaction score for the given interaction, using more than one interaction, together, to train a model, using input to train a model, and model output responsive to input.

	Applicant continues by arguing, on page 5 (emphasis added):
	On page 16 of the Office Action, the Examiner cites to Zhou to teach the claim 1 limitation of "combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions...". Zhou in para. [0007] computes an aggregated measure indicative of a degree of satisfaction... based on individual measures associated with the number of events." The currently claimed invention combines customer satisfaction scores from two models to a refined customer satisfaction score. Zhou does not receive output from models nor does Zhou use modeled customer satisfaction score input to create a combined customer satisfaction score. Rather, Zhou aggregates scores of different events into an aggregated score. See Zhou para. [0063]. 



	Regarding Applicant’s argument as related to Zhou failing to teach or suggest, “combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions...," and that Zhou does not receive output from models nor does Zhou use modeled customer satisfaction score input to create a combined customer satisfaction score, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
	In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receive output from models and use modeled customer satisfaction score input to create a combined customer satisfaction score) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant is arguing limitations which were not claimed. While the claim limitations do not recite receive output from models and use modeled customer satisfaction score input to create a combined customer satisfaction score, the combination of George, Silberman, and Zhou teaches the recited claim limitations. George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. The difference between the combination of George and Silberman and Zhou is that Zhou teaches aggregating event-based customer satisfaction scores into a customer-based satisfaction score. 
	While George teaches aggregating sentiment values for the different attributes to determine a cumulative sentiment score associated with a single interaction, not for a chain of interactions (George 0060), George further teaches determining a net negative sentiment value based on a preceding interaction (or series of interactions) (George 0059), which may be interpreted as determining a net sentiment value based on a series of interactions, in order to expedite compact prosecution, and Silberman discloses the model outputs these likelihood-scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) (Silberman col. 3 33-39), the Examiner notes the combination of George and Silberman was not cited as teaching combining scores of each interaction into a combined score for a chain of interactions. However, the Examiner introduces Zhou to teach the aspect of combining the score of each interaction into a combined score for the given chain of interactions.	 
	Zhou – which is directed to estimating customer satisfaction – discloses:
	combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions; and outputting the combined customer satisfaction score.  
	[methods, systems, and programming for estimating customer satisfaction associated with a customer (0005); a system having at least one processor, a storage, and a telecommunication platform for estimating customer satisfaction associated with a customer is disclosed. The system comprises an event-based time series generator, an event-based customer satisfaction score estimator, a significant event determiner, and a customer-based satisfaction estimator. The event-based time series generator is configured to obtain a plurality of time series. Each time series comprises observations for one of a plurality of events associated with the customer. Each observation for each of the events is made with respect to a time period. The event-based customer satisfaction score estimator is configured to estimate a plurality of individual measures, each of which is associated with one of the plurality of events. Each individual measure is estimated based on a time series including a plurality of observations associated with the event. The significant event determiner is configured to receive information indicative of a number of events selected from the plurality of events. The customer-based satisfaction estimator is configured to compute an aggregated measure indicative of a degree of satisfaction of the customer based on individual measures associated with the number of events (0007; see also 0006, 0009, 0030-0036, 0045, 0051, 0058, 0061-0064); Based on the event-based customer satisfactions and the significant event configuration 305, the customer-based satisfaction estimator 308 may generate the aggregated customer satisfaction for the customer to represent the customer's current satisfaction regarding the service (0062; see also 0078); Based on the three event-based customer satisfactions Sa, Sb, and Sc and the corresponding weights or coefficients, the customer-based satisfaction estimator 308 may generate an aggregated customer satisfaction S (0063)] The Examiner interprets a plurality of events associated with the customer as corresponding to a plurality of interactions/communications associated with the customer. The Examiner interprets a plurality of individual measures estimated based on a time series including a plurality of observations associated with the event as comprising a plurality of individual measures estimated based on observations associated with the event as comprising measures associated with a degree of customer satisfaction associated with the individual events, wherein events may comprise interactions/communications associated with the customer. The Examiner interprets events comprising interactions/communications associated with the customer as corresponding to a given chain of interactions. As such, the disclosure describes a system comprising an event-based customer satisfaction score estimator and a customer-based satisfaction estimator, wherein the event-based customer satisfaction score estimator is configured to estimate a plurality of individual measures, each of which is associated with one of the plurality of events, wherein the event-based customer satisfaction score estimator is configured to estimate a plurality of individual measures, each of which is associated with one of the plurality of events, wherein each individual measure is estimated based on a time series including a plurality of observations associated with the event, wherein, based on the event-based customer satisfactions, the customer-based satisfaction estimator may generate the aggregated customer satisfaction for the customer to represent the customer's current satisfaction regarding the service, and the customer-based satisfaction estimator may generate an aggregated customer satisfaction. This disclosure describes generating/estimating individual measures associated with customer satisfaction as related to corresponding events, wherein events may comprise interactions/communications associated with the customer, wherein the customer-based satisfaction estimator may generate the aggregated customer satisfaction for the customer to represent the customer's current satisfaction regarding the service based on the event-based customer satisfactions (i.e., the customer-based satisfaction estimator is configured to compute an aggregated measure indicative of a degree of satisfaction of the customer based on individual measures associated with the number of events, wherein events may comprise interactions/communications associated with the customer). As described by Zhou, the event-based customer satisfaction scores are aggregated into a customer-based satisfaction score. The Examiner asserts the disclosure teaches or suggests combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions; and outputting the combined customer satisfaction score.
	As such, regarding Applicant’s arguments that Zhou fails to teach the claim 1 limitation of "combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions...," the disclosure of the combination of George, Silberman, and Zhou discussed above clearly teaches or suggests the claim 1 limitation of "combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions..."
	Additionally regarding Applicant’s argument that Zhou does not receive output from models nor does Zhou use modeled customer satisfaction score input to create a combined customer satisfaction score, as discussed above, in addition to Applicant arguing limitations which were not claimed, the Examiner notes, as discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of George and Silberman and Zhou is that Zhou teaches aggregating event-based customer satisfaction scores into a customer-based satisfaction score. 

	Applicant continues by arguing, on page 5 (emphasis added):
	Thus none of Zhou, George or Silberman, alone or in combination, teaches or suggests the limitations of claim 1. 
	Neither of Liu and Wu, alone or in combination, cures the deficiencies of Zhou, George and Silberman. 
	Thus independent claim 1 is allowable over any combination of George, Silberman, Zhou, Liu, and Wu. Each of independent claims 9 and 17 includes limitations different from those of claim 1, but the arguments above apply to each of claims 9 and 17 as well. 
	The dependent claims are allowable based on their dependency from allowable independent claims. 
	Applicants request that the Examiner withdraw the 35 U.S.C. § 103 rejections.

	As discussed above, the Examiner respectfully disagrees.
	Applicant’s arguments are fully considered, but are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 5, 9, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Application Publication 20190034963, in view of Silberman, U.S. Patent 10402723, and further in view of Zhou, U.S. Patent Application Publication 20160132892.
	Claims 1, 9, and 17 are substantially similar, and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated. 
	Regarding claims 1, 9, and 17:
	George — which is directed to dynamic sentiment-based mapping of user journeys — discloses:
	(clam 1) A method of calculating a score for a chain of interactions in a call center, performed on a computer having a processor, memory, and one or more code sets stored in the memory and executed by the processor, the method comprising: 
	(claim 9) A system of calculating a score for a chain of interactions in a call center, comprising: a computer having a processor and memory, and one or more code sets stored in the memory and executed by the processor, which configure the processor to:
	(claim 17) A method of calculating a score for a chain of interactions in a call center, performed on a computer having a processor, memory, and one or more code sets stored in the memory and executed by the processor, the method comprising:
	[the journey mapping system identifies and analyzes attributes (e.g., behavioral and descriptive data signals) of the interactions to determine a sentiment score for different types of interactions that make up the path of interactions (0014); the components 106-108 and 202-210 can comprise one or more instructions stored on a non-transitory computer readable storage medium that are executable by a processor of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the analytics system 104 cause computing device(s) to perform the methods described herein (0045; see also 0125-0126, 0133, Fig. 6); Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory (0124, 0133, Fig. 6)
	(claims 1, 9, and 17)
	during a first training phase, training a first model which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction; 
	[the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) (0064); the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0040);]
	[...] during an inference phase: given a chain of interactions and associated metadata of each interaction, computing an initial estimated customer satisfaction score for each interaction in the chain of interactions using the first model;
	[an interactive presentation including a visualization of an interaction path and the determined sentiment scores for respective types of interactions along the interaction path (0018); the sentiment manager 206 calculates or otherwise determines a sentiment score for each interaction (0065); The sentiment manager 206 may further determine a net negative sentiment value based on a preceding interaction (or series of interactions) (0059)]
	during a second training phase, training a second [model or algorithm] which, 
	[Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model (0064)] The Examiner notes, while George only explicitly teaches using training data to generate a single machine learning model, George teaches using training data to generate a plurality of algorithms.
	George further discloses:
	[Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions. Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment. (0064)]
	given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, [given an interaction in a given chain of interactions, an immediately preceding interaction in the given chain of interactions, associated interaction metadata of the interaction and the immediately preceding interaction, and one or more features of the given chain of interactions]
	[The method 500 starts by identifying 510 attributes for a plurality of interactions (e.g., online user interactions)... the journey mapping system 108 identifies predefined signals based on analytics data collected for the plurality of interactions... the journey mapping system 108 identifies attributes including predefined signals based on user behavioral data associated with detected user actions in connection with each of the plurality of interactions... identify a variety of attributes including, for example, text associated with an interaction, survey results, detected user inputs, sequences of user inputs, duration of the interaction, duration between interactions, subsequent and/or previous interactions, etc. (0120; see also 0037, 0052)]
	predicts a refined estimated customer satisfaction score for the given interaction; 
	[generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064); the sentiment manager 206 eliminates or otherwise minimizes the effect of outliers (e.g., outlying sentiment scores). In particular, where a small percentage of sentiment scores fall outside the range of a predefined percentage (e.g., 50%, 75%, 90%) or a predefined deviation from a distribution of the determined sentiment scores, the sentiment manager 206 can discard or otherwise exclude the sentiment scores that fall outside the predefined percentage or deviation. In this way, the sentiment manager 206 can provide a range of sentiment scores that accurately reflects user sentiment without getting thrown off by experimental error or individual user variability (0066)] The Examiner interprets refining the model and algorithms and eliminating or otherwise minimizing the effect of outliers as a refined sentiment score for the interaction. While a refined model may be interpreted as a different model from the first model, and refining the model and algorithms over time to reflect additional information about correlations between identified attributes and user sentiment may arguably be interpreted as training a second model during a second training phase, the Examiner notes George does not explicitly recite a second model and training a second model.
	Additionally and alternatively, regarding:
	during a second training phase, training a second [model or algorithm] which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, [given an interaction in a given chain of interactions, an immediately preceding interaction in the given chain of interactions, associated interaction metadata of the interaction and the immediately preceding interaction, and one or more features of the given chain of interactions]; predicts a refined estimated customer satisfaction score for the given interaction;
	[Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model (0064)] The Examiner notes, while George only explicitly teaches using training data to generate a single machine learning model, George teaches using training data to generate a plurality of algorithms.
	George further discloses:
	[the journey mapping system determines the sentiment score for different interactions based on a combination of different attributes for different types of interactions (0016); where the journey mapping system has determined a sentiment score for each of the interaction-types that make up the interaction path, the journey mapping system further generates a visualization of the range of sentiment scores for the corresponding types of interactions based on the determined sentiment scores for individual interactions (0018); As will be described in further detail below (e.g., in connection with FIGS. 3A-3E), the journey mapping system generates a visualization of the interaction path and associated ranges of sentiment scores in a variety of ways. For instance, in one or more embodiments, the journey mapping system provides additional information within the presentation including digital assets (e.g., an image, video), raw data, trends of attributes, data outliers, contributing factors, and other information about the interactions of the interaction path. The journey mapping system can further provide information about specific communication channels associated with respective interactions. Moreover, in one or more embodiments, the journey mapping system enables filtering of the presentation based on segments of users, frequency of different types of interactions, and other criteria to further refine the presentation of the interaction path (0019; see also 0043)] While the disclosure as related to the generated visualization of the interaction path and associated ranges of sentiment scores based on a combination of different attributes in a variety of ways, including filtering of the presentation based on criteria to further refine the presentation of the interaction path may arguably be interpreted as a second model, separate from the machine-learning model disclosed as being generated and trained in paragraph (0064) of George, and, while the disclosure of George appears to teach an exemplary embodiment described by the instant specification, wherein the second model adds features for each interaction in the chain of interactions, (see instant specification at 0025), in order to Expedite compact prosecution, the Examiner notes George does not explicitly recite a second model and training a second model.
	[a second model which...predicts a refined estimated customer satisfaction score for the given interaction...and during an inference phase] ... beginning with a second interaction in the given chain of interactions and associated metadata of each interaction, computing a refined estimated customer satisfaction score for each interaction in the chain of interactions using the second model; 
NOTE: The Examiner notes the previous limitations comprise a second model which...predicts a refined estimated customer satisfaction score for the given interaction. As such, the limitation of, “beginning with a second interaction...computing a refined estimated customer satisfaction score for each interaction in the chain of interactions using the second model,” simply applies the model not just to the given interaction, as recited in the previous limitation, but also applies the second model to the subsequent interactions in the chain of interactions. 

	[generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064); the sentiment manager 206 eliminates or otherwise minimizes the effect of outliers (e.g., outlying sentiment scores). In particular, where a small percentage of sentiment scores fall outside the range of a predefined percentage (e.g., 50%, 75%, 90%) or a predefined deviation from a distribution of the determined sentiment scores, the sentiment manager 206 can discard or otherwise exclude the sentiment scores that fall outside the predefined percentage or deviation. In this way, the sentiment manager 206 can provide a range of sentiment scores that accurately reflects user sentiment without getting thrown off by experimental error or individual user variability (0066)]
	combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given [interaction]; and 
	[the sentiment manager 206 may aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction... because the identified negative attributes (e.g., attributes associated with negative sentiment values) exceed a number of positive attributes, the sentiment manager 206 may determine an overall negative sentiment score for the live chat interaction (0060); determine a net negative sentiment value based on a long duration (e.g., a duration exceeding a threshold period of time) of the live chat (0059)] The Examiner notes this disclosure teaches aggregating sentiment values for the different attributes to determine a cumulative sentiment score associated with a single interaction, not for a chain of interactions. While George further teaches determining a net negative sentiment value based on a preceding interaction (or series of interactions) (0059), which may be interpreted as determining a net sentiment value based on a series of interactions, in order to expedite compact prosecution, the Examiner notes George does not explicitly teach combining scores of each interaction into a combined score for a chain of interactions.
	outputting the [...] customer satisfaction score.  
	[Upon receiving the presentation data, the presentation application 118 causes the client device 116 to display or otherwise present the presentation to the user 120 including a visualization of the interaction path and a visualization of sentiment scores associated with interactions that make up the interaction path (0043)
	In summary, George teaches a journey mapping system that identifies and analyzes attributes (e.g., behavioral and descriptive data signals) of the interactions to determine a sentiment score for different types of interactions that make up the path of interactions (0014). Using the training data, the journey mapping system generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions. Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064) [i.e., the first training phase trains a machine learning model and one or more algorithms, and, over time, the machine learning model and the one or more algorithms may be refined]. While a refined model may be interpreted as a different model from the first model, and refining the model and algorithms over time to reflect additional information about correlations between identified attributes and user sentiment may arguably be interpreted as training a second model during a second training phase, the Examiner notes George does not explicitly recite a second model and training a second model.
	Additionally, as discussed above, while George teaches aggregating sentiment values for the different attributes to determine a cumulative sentiment score associated with a single interaction, not for a chain of interactions (0060), and further teaches determining a net negative sentiment value based on a preceding interaction (or series of interactions) (0059), which may be interpreted as determining a net sentiment value based on a series of interactions, in order to expedite compact prosecution, the Examiner notes George does not explicitly teach combining scores of each interaction into a combined score for a chain of interactions.
	However, Silberman – which is directed to multi-stage machine-learning models to control path-dependent processes – discloses:
	during a first training phase, training a first model which, given a processed text of a given interaction and metadata associated with the given interaction, predicts an initial estimated customer satisfaction score for the given interaction; 
	during a second training phase, training a second model which, given a processed text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, [given an interaction in a given chain of interactions, an immediately preceding interaction in the given chain of interactions, associated interaction metadata of the interaction and the immediately preceding interaction, and one or more features of the given chain of interactions] predicts a refined estimated customer satisfaction score for the given interaction; and during an inference phase: 
	[training, with one or more processors, a first machine-learning model on the first training dataset by adjusting parameters of the first machine-learning model to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events in the time-series given prior events in the time-series and given attributes of subject entities among the first population; obtaining, with one or more processors, a set of candidate action sequences including candidate action events to be potentially caused by the actor entity, the set including a plurality of different candidate action sequences; forming, with one or more processors, virtual subject-entity records by appending the set of candidate action sequences to time-series of at least some of the subject-entity records, wherein: a given subset of the virtual subject-entity records includes a plurality of virtual-subject entity records that each include at least part of a time-series from the same subject-event record in the first training dataset, and at least some of the plurality of virtual-subject entity records in the given subset each have a different member of the set of candidate action sequences appended to the at least part of the time-series from the same subject-event record in the first training dataset; forming, with one or more processors, a second training dataset by: predicting responses of the subject entities to at least some of the set of candidate action sequences with the trained first machine-learning model based on the virtual subject-entity records; and associating subject entities or attributes thereof with corresponding predicted responses in the second training dataset; training, with one or more processors, a second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function that indicates an accuracy of the second machine-learning model in predicting the predicted responses in the second training set given attributes of subject entities corresponding to the predicted responses (col. 1 62 – col. 2 31; see also col. 24 2-38, claim 1); the predicted responses account for both positive and negative utility attributed by the actor entity to predicted responses of subject entities (col. 24 41-44, claim 2)]
	To provide additional context to the disclosure of Silberman as related to the field of customer-relationship management and applying machine learning models to a timeseries of events to determine scores associated with the events, Silberman also discloses: records describing histories of events experienced or potentially experienced by subjects are stored in the subject-entity record repository 14 in subject-entity records (col. 6 lines 59-62); the attributes may include attributes of people... the attributes may include attributes of a datacenter (col. 7 lines 1-12); the subject entity records may include a timeseries of events experienced by the corresponding subject entity, such as person, robot, or datacenter in the context of a customer-relationship management (CRM) system (see col. 6 lines 10-23); the model outputs these likelihood-scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (col. 3 33-39); events may be associated with a confidence score indicative of a confidence that the event occurred or was experienced by the respective subject entity (col. 7 lines 30-33); In some embodiments, an intermediary computer system may select an action based upon these scores (col. 10 1-12)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between George and Silberman is George does not teach a second model and training a second model. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of multi-stage machine-learning models to control path-dependent processes (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to account for a subject-entity's tendency to change over time, often in a path-dependent manner, predict whether a given act will influence a subject to behave in a desired manner, and apply optimal types of interventions to aid the effectiveness of the process (Silberman col. 1 32-41, col. 3 21-24).
	While George teaches aggregating sentiment values for the different attributes to determine a cumulative sentiment score associated with a single interaction, not for a chain of interactions (0060), and further teaches determining a net negative sentiment value based on a preceding interaction (or series of interactions) (0059), which may be interpreted as determining a net sentiment value based on a series of interactions, in order to expedite compact prosecution, the Examiner notes the combination of George and Silberman was not cited as teaching combining scores of each interaction into a combined score for a chain of interactions. However, the Examiner introduces Zhou to teach the aspect of combining the score of each interaction into a combined score for the given chain of interactions.
	Zhou – which is directed to estimating customer satisfaction – discloses:
	combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions; and outputting the combined customer satisfaction score.  
	[methods, systems, and programming for estimating customer satisfaction associated with a customer (0005); a system having at least one processor, a storage, and a telecommunication platform for estimating customer satisfaction associated with a customer is disclosed. The system comprises an event-based time series generator, an event-based customer satisfaction score estimator, a significant event determiner, and a customer-based satisfaction estimator. The event-based time series generator is configured to obtain a plurality of time series. Each time series comprises observations for one of a plurality of events associated with the customer. Each observation for each of the events is made with respect to a time period. The event-based customer satisfaction score estimator is configured to estimate a plurality of individual measures, each of which is associated with one of the plurality of events. Each individual measure is estimated based on a time series including a plurality of observations associated with the event. The significant event determiner is configured to receive information indicative of a number of events selected from the plurality of events. The customer-based satisfaction estimator is configured to compute an aggregated measure indicative of a degree of satisfaction of the customer based on individual measures associated with the number of events (0007; see also 0006, 0009, 0030-0036, 0045, 0051, 0058, 0061-0064); Based on the event-based customer satisfactions and the significant event configuration 305, the customer-based satisfaction estimator 308 may generate the aggregated customer satisfaction for the customer to represent the customer's current satisfaction regarding the service (0062; see also 0078); Based on the three event-based customer satisfactions Sa, Sb, and Sc and the corresponding weights or coefficients, the customer-based satisfaction estimator 308 may generate an aggregated customer satisfaction S (0063)]
	As described by Zhou, the event-based customer satisfaction scores are aggregated into a customer-based satisfaction score.
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of George and Silberman and Zhou is that Zhou teaches aggregating event-based customer satisfaction scores into a customer-based satisfaction score. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of aggregating event-based customer satisfaction scores into a customer-based satisfaction score (as taught by Zhou) and the features of multi-stage machine-learning models to control path-dependent processes (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to provide an assessment of customer satisfaction on an on-going basis (Zhou 0003) and understand customer satisfaction in a continuous manner or in a predictive manner so that any issue or concern can be addressed before it causes long-term dissatisfaction and/or churning (Zhou 0003).
	
	Regarding claims 4, 12, and 20, the combination of George, Silberman, and Zhou teaches the limitations of claims 1, 9, and 17.
	George further discloses:
	wherein an interaction comprises at least one of a voice recording, an e-mail, and a messaging chat.  
	[analyzing the analytics data to identify attribute includes, for each of the plurality of online user interactions, identifying one or more of social customer relationship management text, live chat text (0108; see also 0039, 0051, 0052, 0053, 0055, 0060, 0061, 0108); phone calls, emails (0001, 0037, 0047)]

	Regarding claims 5 and 13, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	George further discloses:
	wherein the associated survey information comprises a survey score provided by a customer who was a party to the given interaction.  
	[analyzing the analytics data to identify attribute includes, for each of the plurality of online user interactions, identifying one or more of social customer relationship management text, live chat text, survey results (0108; see also 0120, 0121)]

Claims 2, 3, 6, 10, 11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Application Publication 20190034963, in view of Silberman, U.S. Patent 10402723, in view of Zhou, U.S. Patent Application Publication 20160132892, and further in view of Liu, U.S. Patent Application Publication 20190325081.
	Regarding claims 2, 10, and 18, the combination of George, Silberman, and Zhou teaches the limitations of claims 1, 9, and 17
	George further discloses:
	wherein the first training phase comprises: collecting by the processor a plurality of interactions, wherein each of the plurality of interactions comprises associated survey information; 
	[The analytics engine 106 additionally detects and collects information about subsequent interactions (e.g., registering an account, subscribing to receive emails, asking a question, taking a survey, etc.) and stores the interaction information on the analytics database (0037); The journey mapping system 108 can similarly provide assets including, for example, videos, emails, logs of user interactions, screen shots, survey results, or other analytics data (or identified attributes) associated with each of the interactions along the interaction path (0090); call center or help desk-based interactions (0074); interactions may occur over video, a mobile app, a help desk, or via a website (0089); in one or more embodiments, an attribute refers to text, survey results, identified key words or phrases, detected user inputs, or other descriptive or behavioral signal (e.g., based on various types of analytical data) associated with a given interaction that may be used to determine a sentiment of the user involved with the interaction (0026)]
	preprocessing by the processor text of each of the plurality of interactions; [extracting by the processor a plurality of metadata features from each of the plurality of interactions]
	[determine the sentiment of an interaction utilizing natural language processing. For example, the sentiment manager 206 can utilize natural language processing to parse a text associated with an interaction (e.g., a transcript) utilizing natural language processing to identify parts of speech tags and lexical chains (0056); in one or more embodiments, an attribute refers to text, survey results, identified key words or phrases, detected user inputs, or other descriptive or behavioral signal (e.g., based on various types of analytical data) associated with a given interaction that may be used to determine a sentiment of the user involved with the interaction (0026)] 
	extracting by the processor a plurality of metadata features from each of the plurality of interactions; and 
	[analyzing the analytics data to identify attribute includes, for each of the plurality of online user interactions, identifying one or more of social customer relationship management text, live chat text, survey results, a length of an online user interaction, a time between the online user interaction and a previous online user interaction, a time between the online user interaction and a subsequent online user interaction, an identifier of a previous online user interaction, and an identifier of a subsequent online user interaction (0108); social customer relationship management (CRM) text, live chat text, survey ratings, interaction length, visit length (e.g., length of time spent visiting a website), length of time viewing an advertisement, length of time between receiving an advertisement and clicking the advertisement, repeat video views, time between interactions, whether an interaction eventually results in a conversation event and/or whether the user associated with the interaction eventually fulfills a target metric (0051; see also 0039, 0055, 0090, 0108)]
	training by the processor the first model based on the text, metadata, and survey information of each of the plurality of interactions.  
	[the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined. In addition, the training data can include information associated with whether an interaction ultimately resulted in a conversion or other target metric. Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064)]
	The combination of George, Silberman, and Zhou does not teach converting non-text interactions into text.
	However, Liu – which is directed to intent identification for agent matching by assistance systems – discloses:
	[customers and potential customers can follow a customer journey including a number of instances of communication with a respective company prior to making a purchase, receiving a product, or otherwise engaging with the company in a meaningful way (0001); Marketers, companies, and product providers often desire to understand the journey that customers follow leading up to a purchase (e.g., the customer journey). (0002)
	converting by the processor any non-text interactions of the plurality of interactions into text;
	[If the user input is based on an audio modality (e.g., the user may speak to the assistant application 136 or send a video including speech to the assistant application 136), the assistant system 140 may process it using an audio speech recognition (ASR) module 210 to convert the user input into text. If the user input is based on an image or video modality, the assistant system 140 may process it using optical character recognition techniques within the messaging platform 205 to convert the user input into text (0038)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Liu teaches intent identification for agent matching by assistance systems. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Liu and the combination of George, Silberman, and Zhou is that Liu teaches converting non-text interactions into text. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting non-text interactions into text (as taught by Liu), the feature of aggregating event-based customer satisfaction scores into a customer-based satisfaction score (as taught by Zhou), and the features of multi-stage machine-learning models to control path-dependent processes (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to enable the user to interact with it with multi-modal user input (such as voice, text, image, video) in stateful and multi-turn conversations to get assistance (Liu 0006), may use dialog management techniques to manage and forward the conversation flow with the user (Liu 0006), determine the most suitable agent for handling a user request (Liu 0007), and provide information or services on behalf of a user based on a combination of user input, location awareness, and the ability to access information from a variety of online sources (Liu 0003).

	Regarding claims 3, 11, and 19, the combination of George, Silberman, Zhou, and Liu teaches the limitations of claims 2, 10, and 18.
	George further discloses:
	wherein the second training phase comprises: for the same plurality of interactions, as well as an immediately preceding interaction of each of the plurality of interactions in a given chain of interactions: 
	converting by the processor any non-text interactions into text; 
	preprocessing by the processor text of each of the plurality of interactions and immediately preceding interactions; 
	extracting by the processor a plurality of metadata features from each of the plurality of interactions and immediately preceding interactions; 
	applying by the processor the first model to each of the plurality of interactions and immediately preceding interactions; 
	The limitations in bold, above, are substantially similar to the limitations of claim 2 of, converting by the processor any non-text interactions of the plurality of interactions into text; preprocessing by the processor text of each of the plurality of interactions. The limitations above effectively incorporate the substantially similar limitation of claims 2, 10, and 18 as related to converting any non-text interactions into text to substantially similar limitations of claim 1. The combination of George, Silberman, Zhou, and Liu teaches the limitations of claim 2.
	generating by the processor an interim estimated customer satisfaction score for each of the plurality of interactions and immediately preceding interactions; and 
	[The analytics engine 106 additionally detects and collects information about subsequent interactions (e.g., registering an account, subscribing to receive emails, asking a question, taking a survey, etc.) and stores the interaction information on the analytics database (0037; see also 0026, 0090); the journey mapping system 108 identifies attributes about different interactions including, but not limited to, social customer relationship management text, live chat text, survey ratings (0039; see also 0051)] The Examiner interprets a survey rating as a survey score. As such, George teaches detecting and collecting survey results for each interaction, wherein the survey results comprise a survey rating (i.e., a survey score) for each interaction. The Examiner notes the specification describes an exemplary embodiment wherein the second model receives the interim estimated customer satisfaction score as input (0062). As such, the survey rating for each interaction is not a score generated by the model, but interaction data comprising a survey rating (i.e., an interim score) used as data to train the model.
	training by the processor the second model based on one or more features of the chain of interactions, and the interim estimated customer satisfaction score for each of the plurality of interactions and immediately preceding interactions.  
	[the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined. In addition, the training data can include information associated with whether an interaction ultimately resulted in a conversion or other target metric. Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064)] As described by George, the survey rating for each interaction is not a score generated by the model, but interaction data comprising a survey rating (i.e., an interim score) used as data to train the model.	
	
	Regarding claims 6 and 14, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	Silberman further discloses:
	wherein preprocessing comprises transforming by the processor at least one of one or more words and one or more phrases from the text of a given interaction 21Attorney Docket No.: P- 589620-US into one or more word embedding vectors, 
	[the induced-segmentation model 36 may be an unsupervised machine learning model, for instance in cases in which the permutations of candidate actions in the repository 20 are relatively large. Some embodiments may apply a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space (relative to that of the space of candidate actions). Some embodiments may learn structure from the set of labeled responses, for instance by clustering the outputs of the train subject-behavior model 28. In some embodiments, the clustering may be a density-based clustering, such as DB-SCAN, performed within a vector space having dimensions corresponding to candidate actions in designated sequence positions and the labeled result... Such models may be applied by mapping a input in the stream 16 (of FIG. 1) to one of the clusters (e.g., that with a closest centroid, that with a smallest cosine distance, that with a closest Euclidian, Levenshtein or Minkowski distance, or that within which the input vector falls within a convex hull) and, then, select a candidate action from among those applied to other data points within the cluster (col. 17 1-24)] The Examiner notes the disclosure of Silberman is substantially similar to the exemplary embodiment described by the instant specification, wherein, “the processor may train one or more word embeddings using existing tools such as: word2vec, GloVe, fastText, GenSim and others. Word embedding, as understood herein, is the collective name for a set of language modeling and feature learning techniques in natural language processing (NLP) in which words or phrases from a given vocabulary are mapped to vectors of real numbers,” (see instant specification at 0047). The Examiner notes Silberman, like the instant specification, is simply referencing the use of tools common to one of ordinary skill in the art.
	the second machine learning model is an unsupervised model configured to translate inputs into a vector representation that maps to a candidate action (claim 14)
	using one or more pre-trained in-domain embeddings.  
	The combination of George, Silberman, and Zhou does not explicitly teach using one or more pre-trained in-domain embeddings.
	However, Liu – which is directed to intent identification for agent matching by assistance systems – discloses:
	wherein preprocessing comprises transforming by the processor at least one of one or more words and one or more phrases from the text of a given interaction 21Attorney Docket No.: P- 589620-US into one or more word embedding vectors, using one or more pre-trained in-domain embeddings.  
	[the machine-learning model may be based on support vector machines (SVM) (0048); The intent classifier may then calculate probabilities of each word being associated with different predefined slots based on a vector comparison between the vector representing the word and the vectors representing different predefined slots (0053); The user request may be associated with one or more domains. In particular embodiments, the assistant system may parse, by a natural-language understanding module, the user request to identify one or more semantic-intents and one or more slots. The one or more semantic-intents may be associated with the one or more domains (0008); The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220... An intent may be an element in a pre-defined taxonomy of semantic intentions, which may indicate a purpose of a user interacting with the assistant system 140... Based on the output of the user context engine 225 and the semantic information aggregator 230, the NLU module 220 may identify a domain, an intent, and one or more slots from the user input in a personalized and context-aware manner (0039; see also 0040); each of the first-party agents 250 or third-party agents 255 may be designated for a particular domain. As an example and not by way of limitation, the domain may comprise weather, transportation, music, etc. In particular embodiments, the assistant system 140 may use a plurality of agents collaboratively to respond to a user input (0043); The semantic information aggregator 230 may further conduct global word embedding, domain-specific embedding, and/or dynamic embedding based on the contextual information (0054; see also 0056, 0064)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Liu teaches intent identification for agent matching by assistance systems. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Liu and the combination of George, Silberman, and Zhou is that Liu teaches using one or more pre-trained in-domain embeddings. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting non-text interactions into text (as taught by Liu), the feature of aggregating event-based customer satisfaction scores into a customer-based satisfaction score (as taught by Zhou), and the features of multi-stage machine-learning models to control path-dependent processes (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to enable the user to interact with it with multi-modal user input (such as voice, text, image, video) in stateful and multi-turn conversations to get assistance (Liu 0006), may use dialog management techniques to manage and forward the conversation flow with the user (Liu 0006), determine the most suitable agent for handling a user request (Liu 0007), and provide information or services on behalf of a user based on a combination of user input, location awareness, and the ability to access information from a variety of online sources (Liu 0003).

Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Application Publication 20190034963, in view of Silberman, U.S. Patent 10402723, in view of Zhou, U.S. Patent Application Publication 20160132892, and further in view of Wu, U.S. Patent Application Publication 20190164082.
	Regarding claims 7 and 15, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	Silberman further discloses:
	[In some embodiments, some or all of these services may be replicated, for instance, behind load balancers, to afford a relatively scalable architecture, in some cases, with elastic scaling that automatically spins up or down new instances based on load (col. 5 lines 22-26, col. 6 2-5)
	The combination of George, Silberman, and Zhou does not teach a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN).  
	However, Wu – which is directed to utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution – discloses:
	wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN), and wherein the CNN and the DNN are load-balanced with an auxiliary output of the CNN.  
	[the composite utility score distribution system 106 utilizes a machine learning model to provide digital content when implementing a digital content campaign. As used herein, a "machine learning model" refers to a computer representation that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term "machine-learning model" can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include but is not limited to a neural network (e.g., a convolutional neural network or deep learning), decision tree, association rule learning, inductive logic programming, support vector learning, Bayesian network, regression-based model, principal component analysis, or a combination thereof (0054); Networking system 1402 may also include suitable components such as network interfaces, security mechanisms, load balancers, failover servers, management-and-network-operations consoles, other suitable components, or any suitable combination thereof (0204)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Wu teaches utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Wu and the combination of George, Silberman, and Zhou is that Wu teaches wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN), and wherein the CNN and the DNN are load-balanced with an auxiliary output of the CNN. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a Convolutional Neural Network architecture (CNN), a Deep Neural Network architecture (DNN), and load balancers (as taught by Wu), the feature of aggregating event-based customer satisfaction scores into a customer-based satisfaction score (as taught by Zhou), and the features of multi-stage machine-learning models to control path-dependent processes (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to train a machine learning model based on the composite utility values and provide targeted digital content to computing devices of new users utilizing the trained machine learning model (Wu 0005), utilize a machine learning model and composite utility scores from multiple event categories to improve digital content distribution (Wu 0005), generate composite utility scores for individual users by applying a significance (e.g., a weighting value) to a variety of different event categories and corresponding events performed by the individual users (Wu 0005), and utilize composite utility scores either in real-time delivery optimization or targeting optimization (0006). 

	Regarding claims 8 and 16, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	The combination of George, Silberman, and Zhou does not teach a Convolutional Neural Network architecture (CNN) and regression model.  
	However, Wu – which is directed to utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution – discloses:
	wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) for text processing followed by a regression model, and wherein the regression model outputs the estimated customer satisfaction score based on an output of the CNN and the metadata of the given interaction.  
	[the composite utility score distribution system 106 utilizes a machine learning model to provide digital content when implementing a digital content campaign. As used herein, a "machine learning model" refers to a computer representation that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term "machine-learning model" can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include but is not limited to a neural network (e.g., a convolutional neural network or deep learning), decision tree, association rule learning, inductive logic programming, support vector learning, Bayesian network, regression-based model, principal component analysis, or a combination thereof (0054)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Wu teaches utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Wu and the combination of George, Silberman, and Zhou is that Wu teaches wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN), and wherein the CNN and the DNN are load-balanced with an auxiliary output of the CNN. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a Convolutional Neural Network architecture (CNN), a Deep Neural Network architecture (DNN), and load balancers (as taught by Wu), the feature of aggregating event-based customer satisfaction scores into a customer-based satisfaction score (as taught by Zhou), and the features of multi-stage machine-learning models to control path-dependent processes (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to train a machine learning model based on the composite utility values and provide targeted digital content to computing devices of new users utilizing the trained machine learning model (Wu 0005), utilize a machine learning model and composite utility scores from multiple event categories to improve digital content distribution (Wu 0005), generate composite utility scores for individual users by applying a significance (e.g., a weighting value) to a variety of different event categories and corresponding events performed by the individual users (Wu 0005), and utilize composite utility scores either in real-time delivery optimization or targeting optimization (0006). 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689    
                                                                                                                                                                                                    /CARRIE S GILKEY/Primary Examiner, Art Unit 3689